Citation Nr: 1710706	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from August 1971 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

A left ankle disability was not shown in service, left ankle arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any left ankle disability is related to service.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has asserted that the VA examination was inadequate as the examiner did not have him stand on his left foot.  However, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the Veteran's service connection claim for a left ankle disability.  The VA medical opinion is adequate and the VA examiner noted left ankle instability.  The medical opinion was rendered by a medical professional based on a review of claims file.  The VA medical professional considered the Veteran's medical history.  The medical opinion is based upon correct and sufficient facts and data.  The Board finds that for these reasons, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303, 312.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disability manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

The Veteran filed his service connection claim for a left ankle disability in March 2010, which was denied in the April 2010 rating decision.  Specifically, the Veteran asserts that he injured his left ankle in service playing basketball in August 1976, and that he has suffered from left ankle related complaints since that time.

The Veteran's STRs show that he denied having any ankle symptoms at his entrance examination.  His STRs do not show of any complaints related to injuring his left ankle while playing basketball in 1976.  In October 1979, the Veteran was treated for left ankle swelling and possible fluid.  He was noted to be without complaints of pain, and he reported no history of trauma to the left ankle.  X-rays of his left ankle were normal.  At an August 1981 medical examination, the Veteran had a normal examination of his feet and lower extremities.

The Veteran's postservice medical records show that he has complained of ankle pain, which he has at times reported as being due to his active service.  However, it is noted that when the Veteran presented to the VA Medical Center in November 2009 to establish care, and he reported having multiple illnesses to be followed, including a puffy left ankle, low back pain, and right knee pain, he did not attribute his puffy left ankle to any injury, including one from service, despite reporting that he injured his low back in the 1970s when he fell out of a chair in Germany while on active duty and that injured his right knee in 1987.  Medical records from January 2010 also show he was involved in a motor vehicle accident, and that x-rays taken of his left ankle at that time revealed only a small plantar calcaneal spur with no acute abnormalities.  March 2010 left ankle x-rays showed mild degenerative arthritis, over two decades after his separation from active service.

In April 2010, the Veteran was afforded a VA examination.  The examiner noted the March 2010 left ankle x-rays that were within normal limits but showed mild degenerative arthritis.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a thorough physical examination, the examiner opined that the Veteran's left ankle disability was not caused by or related to the Veteran's active service.  The examiner acknowledged the episode of questionable swelling during his active service, but noted that was no history of injury or pain associated with that incident.  The examiner also stated that while the Veteran had peroneal weakness currently, it was difficult to discern whether he had true weakness or poor effort.  The examiner noted that the Veteran was able to perform certain exercises such as walking on his heel or toe raises; however, he could hardly move the ankle when asked during the examination.

The Veteran has not submitted any medical evidence supporting his contention that his left ankle disability was due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The VA examiner opined that the Veteran's left ankle disability was not caused by or related to his active service.

After weighing all the evidence, the Board finds great probative value in the VA examiner's opinion, which considered the elements necessary to substantiate a claim for service connection.

Consideration has been given to the assertions of the Veteran and his ex-wife that he injured his left ankle playing basketball during his active service in 1976.  They are clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran and his ex-wife may describe left ankle pain, they lack the medical training or qualification to diagnose a chronic ankle disability.  Id.  As discussed above, the Veteran's left ankle degenerative arthritis was not diagnosed for over two decades after service, and the Veteran and his ex-wife lack the medical training or expertise to relate complaints in service of ankle pain with the development of a chronic ankle disability decades later.  Their opinions therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis of an ongoing chronic left ankle disability related to his active service, as the first evidence of a left ankle disability does not appear until at least 2009, over two decades after separation.  In addition, his STRs do not document any chronic left ankle diagnoses.  As such, the Board does not find that the evidence of record shows continuous left ankle symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a left ankle disability.  The record contains no objective medical evidence diagnosis a chronic disability until 2010.  Importantly, the Veteran was noted to have normal x-rays of the left ankle in January 2010, and it was not until March 2010 that degenerative joint disease of the left ankle, or arthritis, was diagnosed.  As arthritis was not diagnosed within one year of the Veteran's separation from service, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's assertion that his left ankle disability is the result of his active service.  An August 1981 physical examination did not find a left ankle disability at that time, which serves to sever any continuity from service.  Such a conclusion is further underscored by the absence of any left ankle complaints after service for almost two decades, until at least 2010 when the Veteran was involved in a motor vehicle accident.  To the extent the Veteran has asserted that he experienced left ankle symptoms continuously in service and for many years after service and merely did not seek treatment, the Board finds the credibility of these statements to be lacking given that his STRs show that he sought treatment for many other complaints and thus had the opportunity to seek treatment for his left ankle, but did not.  Similarly, there is no documentation in his STRs or service personnel records showing that he was on crutches for two weeks, as claimed by his ex-wife.  There are also other records in his STRs to show that he had a normal left ankle (such as in the aforementioned August 1981 physical examination report), which belie the Veteran's accounts of having left ankle problems in service.  And finally, as was discussed above, even in his postservice medical records, the Veteran has not been consistent in attributing a left ankle injury to service.  

As such, there is no evidence of an in-service incurrence or aggravation of a chronic left ankle disability; and no evidence demonstrating any left ankle arthritis manifested to a compensable degree within one year following separation from service.  The Board concludes that continuity of symptomatology of left ankle arthritis is not shown.  Thus there is no basis for service connection on a direct or presumptive basis.

The criteria for service connection have not been met for a chronic left ankle disability.  That is, the evidence does not show that a left ankle disability was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a left ankle disability has existed continuously since service.

Accordingly, the claim is denied.


ORDER

Service connection for a left ankle disability is denied.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


